Filed 11/23/21 P. v. Williams CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D079063

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. JCF000891)

 JAMELL WILLIAMS,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of Imperial County, Poli
Flores, Jr., Judge. Affirmed.
         Anna M. Jauregui-Law, under appointment by the Court of Appeal, for
Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         In 2008, Jamell Williams was sentenced to a 21-year term in prison in
a case which is not part of this appeal. While in prison in 2018, Williams was
charged with possession of marijuana in prison. Williams entered into a plea
agreement, under which he pleaded no contest to felony possession of
marijuana in prison (Pen. Code, § 4573.6, subd. (a)). The parties stipulated to
a two-year low term sentence. Williams was sentenced to the agreed term.
      In March 2021, Williams filed a petition to have the conviction vacated
under Health and Safety Code section 11361.8. In June 2021, the trial court
denied the motion.
      Williams filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende), indicating counsel has not been able to identify any
arguable issues for reversal on appeal Counsel asks the court to review the
record for error as mandated by Wende. We offered Williams the opportunity
to file his own brief on appeal, but he has not responded.
                          STATEMENT OF FACTS
      The parties agreed; “...if this case went to preliminary hearing, we
would establish that there were two bindles containing marijuana found in
defendant’s cell.”
                                DISCUSSION
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court in its review, and
in compliance with Anders v. California (1967) 386 U.S. 738 (Anders), counsel
has identified a possible issue that was considered in evaluating the potential
merits of this appeal: Did the trial court err in denying Williams’s petition,
(People v. Raybon (2021) 11 Cal.5th 1056).
      We have reviewed the entire record as mandated by Wende and Anders.
We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Williams on this appeal.




                                       2
                               DISPOSITION
      The order denying Williams’s petition under Health and Safety Code
section 11361.8 is affirmed.




                                                   HUFFMAN, Acting P. J.

WE CONCUR:




O'ROURKE, J.




GUERRERO, J.




                                     3